DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Receipt and entry of the response dated 9/20/2021 is acknowledged.

Claim Rejections - 35 USC § 112
	The rejection of claim 73 as lacking antecedent basis is withdrawn in light of amendment of the claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 69-85 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hajitou et al (Nat. protocols, 2007).  This rejection is maintained for reasons made of record in the Office Action dated 6/24/2021 and for reasons set forth below.

Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive. Applicants essentially assert that the genome of Hajitou et al comprises bacteriophage structural genes whereas the genome of the instant claims lacks bacteriophage structural genes (applicants also provide significant remarks directed to nonobviousness, which are not relevant to this anticipation rejection). Such is not convincing.  The AAV genome (located between the 5’ and 3’ ITRs) of Hajitou et al is taught to comprise the transgene cassette, which in turn does not comprise any bacteriophage genes, let alone bacteriophage structural genes.  See Fig. 1a and relevant text.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633